DETAILED ACTION
The present application is a continuation of U.S. Application No. 16/162,319 (now issued as U.S. Patent 11,269,475), which is a continuation of U.S. Application No. 14/793,654 (now issued as U.S. Patent No. 10,101,846), which is a continuation of U.S. Application No. 13/194,400 (now issued as U.S. Patent No. 9,075,561).  

Claims 1-15 as amended are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the Double Patenting Rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the second electronic device comprising a second set of tools for modifying the content displayed within the application on the second electronic device that is different than the first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the Double Patenting Rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach that the instructions from the second electronic device causes the first electronic device to load the application from a memory of the first electronic device before displaying the user interface for the application on substantially all of the touch-sensitive display of the first electronic device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,075,561 (hereinafter “Patent1”) in view of Price U.S. Publication 2004/0109021, and further in view of Sitrick et al. U.S. Publication 2012/0284635 (hereinafter “Sitrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent1, in view of Price, and further in view of Sitrick.  Please see an analysis of independent claim 1 as an example.

Instant Application (17/585,447)
Patent1 (9,075,561)
1.  A method, comprising:at a first electronic device that includes a touch-sensitive display:
     while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
     in response to receiving the instructions:
          ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
           displaying a user interface for the application on substantially all of the touch- sensitive display of the first electronic device; 
          displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device;
     detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and
     in response to detecting the input, displaying the content with the modified appearance on the touch-sensitive display of the first electronic device;
     detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device; and
          in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.







1.  A method for sharing graphical data, comprising:
at a first electronic device that includes one or more input components, a processor, and memory storing instructions for execution by the processor:
     receiving first user instructions with a first user interface of the first electronic device;
     generating a first input command based on the received first user instructions with a first graphics application on the first electronic device, the first input command including a command selected from a predefined set of commands;
     transmitting the first input command from the first electronic device to a second electronic device for processing on the second electronic device so that the transmitted first input command is processed with  a second graphics application on the second electronic device to generate second pixel array data, wherein the first graphics application and the second graphics application are distinct applications and the first graphics application and the second graphics application are both configured to process the predefined set of commands; and
     processing the first input command with the first graphics application on the first electronic device to generate first pixel array data in a first canvas of the first electronic device. 
 

13.  The method of claim 9, wherein:
the first user interface comprises touch input capabilities; and 
the second user interface does not comprise touch input capabilities. 


As seen from the side-by-side comparison, the limitations of claims 1 and 13 of Patent1 (specifically the bolded portions) read on the corresponding limitations of claim 1 of the Instant Application, except where italicized.  Price teaches a method that comprises a first electronic device and a second electronic device similar to that of the Instant Application and Patent1.  In addition, Price also teaches at a first electronic device that includes a display (the device of a destination meeting partner) (Price: Figure 4): while the display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the display of the first electronic device (the device of the destination meeting partner receives a shared screen from a source meeting partner device) (Price: paragraphs [0021]-[0024] and [0031]; this is further shown in Figure 5); and in response to receiving the instructions: ceasing to operate the display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the display of the first electronic device (when the shared screen is received by the destination meeting partner, the destination meeting partner removes a user interface of the original screen of the destination meeting partner’s display, i.e. data area 106) (Price: paragraphs [0031]-[0033] and further shown in Figure 5); displaying the user interface associated with the application on substantially all of the display of the first electronic device (as shown in Figure 5 for example, the interface for the Microsoft Word Application is displayed on substantially the entire display) (Price: paragraphs [0021]-[0024] and [0031]-[0033]); displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device (the user can select the displayed “Tools” menu icon to show a set of tools for modifying the document) (Price: Figure 5); detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the display of the first electronic device (the user can use the tools under the “Tools” menu to edit the Word document) (Price: Figure 5); and in response to detecting the input, displaying the content with the modified appearance on the display of the first electronic device (Word document editing is well known in the art; for example, the user could use a “bold” tool to display the content in bold print) (Price: Figure 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patent1’s method for sending pixel array data modifications made on a first electronic device to a second electronic device to include the limitations taught by Price.  One would have been motivated to make such a combination in order to foster collaboration between remote users by allowing a first user at a first electronic device to share data displayed on his/her device with a second user at a second electronic device (Price: paragraph [0004]). 

Sitrick teaches a method that comprises a first electronic device and a second electronic device similar to that of the Instant Application, Patent1 and Price.  In addition, Sitrick also teaches at the first electronic device that includes the touch-sensitive display: detecting an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method for automatically sending modifications made on a first electronic device to a second electronic device taught by the combination of Patent1 and Price, to include the limitations taught by Sitrick.  One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,101,846 (hereinafter “Patent2”), in view of Price U.S. Publication 2004/0109021, and further in view of Sitrick et al. U.S. Publication 2012/0284635 (hereinafter “Sitrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent2, in view of Price, and further in view of Sitrick.  Please see an analysis of independent claim 1 as an example.

Instant Application (17/585,447)
Patent2 (10,101,846)
1.  A method, comprising:at a first electronic device that includes a touch-sensitive display:
     while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
     in response to receiving the instructions:
          ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
           displaying a user interface for the application on substantially all of the touch- sensitive display of the first electronic device; 
          displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device;
     detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and
     in response to detecting the input, displaying the content with the modified appearance on the touch-sensitive display of the first electronic device;
     detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device; and
          in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.






1.  A method, comprising:
at a first electronic device that includes one or more input components configured to detect pressure of contacts with a touch-sensitive surface, a first processor, and memory storing instructions for execution by the first processor:
     detecting contact on the touch-sensitive surface; and, in response to detecting the contact on the touch-sensitive surface:
          determining a pressure of the contact on the touch-sensitive surface;
          generating a first input command based on the pressure of the contact on the touch-sensitive surface, wherein the first input command includes a command selected from a predefined set of commands;
          processing the first input command with a first set of instructions on the first electronic device to update a display of the first electronic device; and 
          transmitting the first input command from the first electronic device to a second electronic device, that is distinct from the first electronic device and includes a display, a second processor distinct from the first processor and memory storing instructions for execution by the second processor, for processing on the second electronic device so that the transmitted first input command is processed with a second set of instructions on the second electronic device to update the display of the second electronic device, wherein the first set of instructions is distinct from the second set of instructions;
wherein
the update to the display of the second electronic device corresponds to the update to the display of the first electronic device; and
the update to the display of the second electronic device changes graphical information on the display of the second electronic device in accordance with the pressure of the contact on the touch sensitive surface, and the update to the first electronic device changes graphical information on the display of the first electronic device in accordance with the pressure of the contact on the touch sensitive surface.  


As seen from the side-by-side comparison, the limitations of claim 1 of Patent2 (specifically the bolded portions) read on the corresponding limitations of claim 1 of the Instant Application, except where italicized.  Price teaches a method that comprises a first electronic device and a second electronic device similar to that of the Instant Application and Patent2.  In addition, Price also teaches at a first electronic device that includes a display (the device of a destination meeting partner) (Price: Figure 4): while the display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the display of the first electronic device (the device of the destination meeting partner receives a shared screen from a source meeting partner device) (Price: paragraphs [0021]-[0024] and [0031]; this is further shown in Figure 5); and in response to receiving the instructions: ceasing to operate the display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the display of the first electronic device (when the shared screen is received by the destination meeting partner, the destination meeting partner removes a user interface of the original screen of the destination meeting partner’s display, i.e. data area 106) (Price: paragraphs [0031]-[0033] and further shown in Figure 5); displaying the user interface associated with the application on substantially all of the display of the first electronic device (as shown in Figure 5 for example, the interface for the Microsoft Word Application is displayed on substantially the entire display) (Price: paragraphs [0021]-[0024] and [0031]-[0033]); displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device (the user can select the displayed “Tools” menu icon to show a set of tools for modifying the document) (Price: Figure 5); detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the display of the first electronic device (the user can use the tools under the “Tools” menu to edit the Word document) (Price: Figure 5); and in response to detecting the input, displaying the content with the modified appearance on the display of the first electronic device (Word document editing is well known in the art; for example, the user could use a “bold” tool to display the content in bold print) (Price: Figure 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patent2’s method for sending pixel array data modifications made on a first electronic device to a second electronic device to include the limitations taught by Price.  One would have been motivated to make such a combination in order to foster collaboration between remote users by allowing a first user at a first electronic device to share data displayed on his/her device with a second user at a second electronic device (Price: paragraph [0004]). 

Sitrick teaches a method that comprises a first electronic device and a second electronic device similar to that of the Instant Application, Patent2 and Price.  In addition, Sitrick also teaches at the first electronic device that includes the touch-sensitive display: detecting an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method for automatically sending modifications made on a first electronic device to a second electronic device taught by the combination of Patent2 and Price, to include the limitations taught by Sitrick.  One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,269,475 (hereinafter “Patent3”), in view of Sitrick et al. U.S. Publication 2012/0284635 (hereinafter “Sitrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the Instant Application is found in the scope of the limitations of the claims in Patent3, in view of Sitrick.  Please see an analysis of independent claim 1 as an example.

Instant Application (17/585,447)
Patent3 (11,269,475)
1.  A method, comprising:at a first electronic device that includes a touch-sensitive display:
     while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
     in response to receiving the instructions:
          ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
           displaying a user interface for the application on substantially all of the touch- sensitive display of the first electronic device; 
          displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device;
     detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and
     in response to detecting the input, displaying the content with the modified appearance on the touch-sensitive display of the first electronic device;
     detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device; and
          in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.








1.  A method, comprising:
at a first electronic device that includes a touch-sensitive display:
     while the touch-sensitive display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the touch-sensitive display of the first electronic device; and
     in response to receiving the instructions:
          ceasing to operate the touch-sensitive display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the touch-sensitive display of the first electronic device; 
            displaying a user interface for the application on substantially all of the touch- sensitive display of the first electronic device; 
          displaying the content within the user interface for the application on the touch-sensitive display of the first electronic device;
          displaying a first set of tools for modifying the content displayed within the user interface for the application on the first electronic device that are different than a second set of tools for modifying the content displayed within the application on the second electronic device;
     detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the touch-sensitive display of the first electronic device; and
     in response to detecting the input:
          displaying the content with the modified appearance on the touch-sensitive display of the first electronic device; and 
          automatically, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance.




As seen from the side-by-side comparison, the limitations of claim 1 of Patent3 (specifically the bolded portions) read on the corresponding limitations of claim 1 of the Instant Application, except where italicized.  Sitrick teaches a method that comprises a first electronic device and a second electronic device similar to that of the Instant Application and Patent3.  In addition, Sitrick also teaches at the first electronic device that includes the touch-sensitive display: detecting an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patent3’s method for automatically sending modifications made on a first electronic device to a second electronic device to include the limitations taught by Sitrick.  One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price U.S. Publication 2004/0109021, in view of Sitrick et al. U.S. Publication 2012/0284635 (hereinafter “Sitrick”).

	Referring to claim 1, Price teaches a method, comprising:
at a first electronic device that includes a display (the device of a destination meeting partner) (Price: Figure 4):
		while the display of the first electronic device is operating in a first display state, receiving, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the display of the first electronic device (the device of the destination meeting partner receives a shared screen from a source meeting partner device) (Price: paragraphs [0021]-[0024] and [0031]; this is further shown in Figure 5); and
		in response to receiving the instructions:
			ceasing to operate the display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the display of the first electronic device (when the shared screen is received by the destination meeting partner, the destination meeting partner removes a user interface of the original screen of the destination meeting partner’s display, i.e. data area 106) (Price: paragraphs [0031]-[0033] and further shown in Figure 5); 
displaying the user interface associated with the application on substantially all of the display of the first electronic device (as shown in Figure 5 for example, the interface for the Microsoft Word Application is displayed on substantially the entire display) (Price: paragraphs [0021]-[0024] and [0031]-[0033]); 
displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device (the user can select the displayed “Tools” menu icon to show a set of tools for modifying the document) (Price: Figure 5);
detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the display of the first electronic device (the user can use the tools under the “Tools” menu to edit the Word document) (Price: Figure 5); and
in response to detecting the input, displaying the content with the modified appearance on the display of the first electronic device (Word document editing is well known in the art; for example, the user could use a “bold” tool to display the content in bold print) (Price: Figure 5).

	Sitrick teaches a first electronic device that displays, on the display of a first electronic device, content received from a second electronic device that is currently displaying the content associated with an application (a conferencing solution that allows the content displayed on the screen of one user to be communicated to and displayed on the screen of other users) (Sitrick: paragraphs [0025]-[0026] and [0028]-[0029]) similar to that of Price.  In addition, Sitrick also teaches that the first electronic device includes a touch-sensitive display (the devices of the various users include touchscreen displays) (Sitrick: paragraphs [0106] and [0136]) and that at the first electronic device that includes the touch-sensitive display:
	detecting an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); and 
	detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and
	in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  

	It would have been obvious to one of ordinary skill in the art having the teachings of Price and Sitrick before him at the time the invention was made, to modify Price’s electronic device that allows a first electronic device to display content shared by a second electronic device to include the touch-sensitive electronic device that allows a user to selectively send content modifications to another user, as taught by Sitrick.   One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Referring to claim 3, Price, as modified by Sitrick, teaches the method of claim 1, wherein:
	the content is an image (the content information can be images) (Sitrick: paragraph [0112]); and
	the input that modifies an appearance of the content is a drawing input that adds marks to the content (modification can be drawings/markings, i.e. a circle) (Sitrick: paragraphs [0106] and [0112]).  


Referring to claim 5, Price, as modified by Sitrick, teaches the method of claim 1, the input that modifies an appearance of the content while it is displayed on the touch-sensitive display is provided using a finger (collaboration can be provided via hand-written annotations) (Sitrick: paragraph [0104]).  


	Referring to claim 6, Price, as modified by Sitrick, teaches the method of claim 1, wherein the first electronic device executes a mobile operating system that is different from an operating system executed by the second electronic device (each user has their own computing appliance, including laptop, tablet, etc.) (Sitrick: paragraph [0106]).

	Referring to claim 7, Price, as modified by Sitrick, teaches the method of claim 6, wherein the first electronic device is a tablet device, and the second electronic device is a laptop device (each user has their own computing appliance, including laptop, tablet, etc.) (Sitrick: paragraph [0106]).

Referring to claim 8, Price, as modified, teaches the method of claim 1, wherein the instruction to display the content associated with the application on the touch-sensitive display of the first electronic device is received based on user input received at the second electronic device, the user input requesting to share the content with the first electronic device (sharing content with the destination meeting partner is based on user input, i.e. selection of the content to share by the source meeting partner) (Price: paragraph [0031]).

	Referring to claim 9, Price, as modified, teaches the method of the claim 1, wherein the sending of the information that allows the second electronic device to display the content with the modified appearance includes sending data that enables the second electronic device to synchronously display the content with the modified appearance as the input is modifying the appearance of the content at the first electronic device (users can see real-time annotations of other users; for example, annotations made by a first user that appear in that first user’s display can also be simultaneously displayed by the other user as appearing on the other user’s display) (Sitrick: paragraphs [0020] and [0029]). 


Referring to claim 11, Price, as modified by Sitrick, teaches the method of claim 1, wherein the first electronic device receives the instruction directly from the second electronic device (the system can be a peer-to-peer system that allows the devices to communicate directly with each other) (Sitrick: paragraphs [0044]-[0045]).


Referring to claim 12, Price teaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors of a first electronic device with a touch-sensitive display, cause the first electronic device to:		while the display of the first electronic device is operating in a first display state, receive, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the display of the first electronic device (the device of the destination meeting partner receives a shared screen from a source meeting partner device) (Price: paragraphs [0021]-[0024] and [0031]; this is further shown in Figure 5); and
		in response to receiving the instruction:
			cease to operate the display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the display of the first electronic device (when the shared screen is received by the destination meeting partner, the destination meeting partner removes a user interface of the original screen of the destination meeting partner’s display, i.e. data area 106) (Price: paragraphs [0031]-[0033] and further shown in Figure 5); 
display the user interface associated with the application on substantially all of the display of the first electronic device (as shown in Figure 5 for example, the interface for the Microsoft Word Application is displayed on substantially the entire display) (Price: paragraphs [0021]-[0024] and [0031]-[0033]); 
display a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device (the user can select the displayed “Tools” menu icon to show a set of tools for modifying the document) (Price: Figure 5);
detect an input that modifies an appearance of the content with the first set of tools while it is displayed on the display of the first electronic device (the user can use the tools under the “Tools” menu to edit the Word document) (Price: Figure 5); and
in response to detecting the input, displaying the content with the modified appearance on the display of the first electronic device (Word document editing is well known in the art; for example, the user could use a “bold” tool to display the content in bold print) (Price: Figure 5).

	Sitrick teaches a first electronic device that displays, on the display of a first electronic device, content received from a second electronic device that is currently displaying the content associated with an application (a conferencing solution that allows the content displayed on the screen of one user to be communicated to and displayed on the screen of other users) (Sitrick: paragraphs [0025]-[0026] and [0028]-[0029]) similar to that of Price.  In addition, Sitrick also teaches that the first electronic device includes a touch-sensitive display (the devices of the various users include touchscreen displays) (Sitrick: paragraphs [0106] and [0136]); detect an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); detect another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and in response to detecting the other input, send, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  

	It would have been obvious to one of ordinary skill in the art having the teachings of Price and Sitrick before him at the time the invention was made, to modify Price’s electronic device that allows a first electronic device to display content shared by a second electronic device to include the touch-sensitive electronic device that allows a user to selectively send content modifications to another user, as taught by Sitrick.   One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Referring to claim 13, Price, as modified by Sitrick, teaches the non-transitory computer-readable storage medium of claim 12, wherein the first electronic device receives the instruction directly from the second electronic device (the system can be a peer-to-peer system that allows the devices to communicate directly with each other) (Sitrick: paragraphs [0044]-[0045]).


Referring to claim 14, Price teaches a first electronic device comprising:		
one or more processors (Price: paragraphs [0025], [0040] and further shown in Figure 4);
a display (Price: paragraphs [0025], [0040] and further shown in Figure 4); and
memory storing one or more programs that are configured for execution by the one or more processors, the one or more programs including instructions for (Price: paragraphs [0025], [0040] and further shown in Figure 4):
while the display of the first electronic device is operating in a first display state, receive, from a second electronic device that is currently displaying content associated with an application, an instruction to display the content associated with the application on the display of the first electronic device (the device of the destination meeting partner receives a shared screen from a source meeting partner device) (Price: paragraphs [0021]-[0024] and [0031]; this is further shown in Figure 5); and
		in response to receiving the instruction:
			ceasing to operate the display of the first electronic device in the first display state, including ceasing to display a user interface associated with the first display state on the display of the first electronic device (when the shared screen is received by the destination meeting partner, the destination meeting partner removes a user interface of the original screen of the destination meeting partner’s display, i.e. data area 106) (Price: paragraphs [0031]-[0033] and further shown in Figure 5); 
displaying the user interface associated with the application on substantially all of the display of the first electronic device (as shown in Figure 5 for example, the interface for the Microsoft Word Application is displayed on substantially the entire display) (Price: paragraphs [0021]-[0024] and [0031]-[0033]); 
displaying a first set of tools for modifying the content displayed within the user interface associated with the application on the first electronic device (the user can select the displayed “Tools” menu icon to show a set of tools for modifying the document) (Price: Figure 5);
detecting an input that modifies an appearance of the content with the first set of tools while it is displayed on the display of the first electronic device (the user can use the tools under the “Tools” menu to edit the Word document) (Price: Figure 5); and
in response to detecting the input, displaying the content with the modified appearance on the display of the first electronic device (Word document editing is well known in the art; for example, the user could use a “bold” tool to display the content in bold print) (Price: Figure 5).

	Sitrick teaches a first electronic device that displays, on the display of a first electronic device, content received from a second electronic device that is currently displaying the content associated with an application (a conferencing solution that allows the content displayed on the screen of one user to be communicated to and displayed on the screen of other users) (Sitrick: paragraphs [0025]-[0026] and [0028]-[0029]) similar to that of Price.  In addition, Sitrick also teaches that the first electronic device includes a touch-sensitive display (the devices of the various users include touchscreen displays) (Sitrick: paragraphs [0106] and [0136]); detecting an input that modifies an appearance of the content while it is displayed on the touch-sensitive display of the first electronic device (detecting that a first user has made annotations to the shared content) (Sitrick: paragraphs [0028]-[0029], [0062]-[0063, [0070] and [0332]-[0333]); detecting another input at a user interface element in the user interface associated with the application on the touch-sensitive display of the first electronic device (detecting user input such as touching a thumbnail representing another user) (Sitrick: paragraphs [0062] and [0070]); and in response to detecting the other input, sending, to the second electronic device, information that allows the second electronic device to display the content with the modified appearance (when the user selects a thumbnail representing another user, edits made to the content displayed on the user’s screen are sent to another user for display) (Sitrick: paragraphs [0062] and [0070]).  

	It would have been obvious to one of ordinary skill in the art having the teachings of Price and Sitrick before him at the time the invention was made, to modify Price’s electronic device that allows a first electronic device to display content shared by a second electronic device to include the touch-sensitive electronic device that allows a user to selectively send content modifications to another user, as taught by Sitrick.   One would have been motivated to make such a combination in order to allow multiple users to separately and concurrently modify the same content as a group, and selectively choose users to send modifications to (Sitrick: paragraphs [0003] and [0019]). 


Referring to claim 15, Price, as modified by Sitrick, teaches the first electronic device of claim 14, wherein the first electronic device receives the instruction directly from the second electronic device (the system can be a peer-to-peer system that allows the devices to communicate directly with each other) (Sitrick: paragraphs [0044]-[0045]).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price U.S. Publication 2004/0109021, in view of Sitrick et al. U.S. Publication 2012/0284635 (hereinafter “Sitrick”), as applied to claim 1 above, and further in view of Ghani (U.S. Publication 2002/0085030).

Referring to claim 10, the combination of Price and Sitrick teaches all of the limitations as applied to claim 1 above.  Ghani teaches a first electronic device that displays content received from a second electronic device that is currently displaying the content (the presenter and participant devices can receive content from each other and can display the same content, i.e. whiteboard images, presentation files, etc.) (Ghani: paragraphs [0039], [0046] and [0048]-[0050]; this is further shown in Figure 1) similar to that of the combination of Price and Sitrick.  In addition, Ghani also teaches displaying a set of drawing tools that are specific to functions available at the first electronic device (the presenter device can display drawing tools; these tools can be set so that they only appear on the presenter’s device and therefore, is specific to the functions of the presenter) (Ghani: paragraphs [0052] and [0077]-[0082]).  It would have been obvious to one of ordinary skill in the art having the teachings of Price, Sitrick and Ghani before him at the time the invention was made to modify the set of tools taught by the combination of Price and Sitrick to include displaying a set of drawing tools that are specific to functions available at the first electronic device, as taught by Ghani.  One would have been motivated to make such a combination such a combination in order to provide the presenter with access to more controls than participants (Ghani: paragraph [0038]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173